Affirmed and Memorandum Opinion filed December 1, 2005








Affirmed and Memorandum Opinion filed December 1,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00645-CR
____________
 
ERIC T. BLEWS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 5411
 

 
M E M O R A N D U M   O
P I N I O N
Eric T. Blews was convicted of public intoxication and fined
$125.00, plus court costs.  Blews appeals
claiming the trial court erred in denying his motion to quash the complaint
because the complaint failed to allege the intoxicant.




Blews relies upon Garcia v. State, 747 S.W.2d 379, 381
(Tex. Crim. App. 1988), for its conclusion that in a prosecution for driving
while intoxicated, the type of intoxicant used is an element of the offense
critically necessary to State=s proof and therefore must be alleged in the charging
instrument.  Accord State v.
Flores, 896 S.W.2d 198 (Tex. Crim. App. 1995); Saathoff v. State,
891 S.W.2d 264 (Tex. Crim. App. 1994); State v. Carter, 810 S.W.2d 197 
(Tex. Crim. App. 1991); and Solis v. State, 787 S.W.2d 388 (Tex. Crim.
App. 1990).  In Gray v. State, 152
S.W.3d 125, 132 (Tex. Crim. App. 2004),[1]
the Texas Court of Criminal Appeals disavowed Garcia and concluded Athe substance that causes
intoxication is not an element of the offense. 
It is not the forbidden conduct, the required culpability, any required
result, or the negation of any exception to the offense.  Instead, it is an evidentiary matter.@ 
Id.  
Based upon Gray, we conclude the charging instrument
was not required to allege the type of intoxicant used.  Therefore, the trial court did not err in
denying the motion to quash.  The judgment
of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  We note Gray
was decided after both briefs were filed in this case.  See Gray v. State, 152 S.W.3d
125, 132 (Tex. Crim. App. 2004).